Exhibit 10.2

 

AMENDMENT NUMBER 16

TO THE ARIZONA NUCLEAR POWER PROJECT

PARTICIPATION AGREEMENT

 

1.                                      PARTIES:

 

The Parties to this Amendment Number 16 to the Arizona Nuclear Power Project
Participation Agreement, hereinafter referred to as “Amendment Number 16,” are:
ARIZONA PUBLIC SERVICE COMPANY, a corporation organized and existing under and
by virtue of the laws of the State of Arizona, hereinafter referred to as
“Arizona”; SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an
agricultural improvement district organized and existing under and by virtue of
the laws of the State of Arizona, hereinafter referred to as “Salt River
Project”; SOUTHERN CALIFORNIA EDISON COMPANY, a corporation organized and
existing under and by virtue of the laws of the State of California, hereinafter
referred to as “Edison”; PUBLIC SERVICE COMPANY OF NEW MEXICO, a corporation
organized and existing under and by virtue of the laws of the State of New
Mexico, hereinafter referred to as “PNM”; EL PASO ELECTRIC COMPANY, a
corporation organized and existing under and by virtue of the laws of the State
of Texas, hereinafter referred to as “El Paso”; SOUTHERN CALIFORNIA PUBLIC POWER
AUTHORITY, a joint powers agency organized and existing under and by virtue of
the laws of the State of California, doing business  in the State of Arizona as
SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION, hereinafter referred to
as “SCPPA”; and DEPARTMENT OF WATER AND POWER OF THE CITY OF LOS ANGELES, a
municipal corporation organized and existing under and by virtue of the laws of
the State of California, hereinafter referred to as “LADWP”; all hereinafter
individually referred to as “Party” and collectively as “Parties.”

 

2.                                      RECITALS:

 

2.1.                Arizona, Salt River Project, Edison, PNM, El Paso, SCPPA and
LADWP are parties to a certain agreement entitled Arizona Nuclear Power Project
Participation Agreement, dated as of August 23, 1973, as amended by: Amendment
Number 1, dated as of January 1, 1974; Amendment Number 2, dated as of
August 28,1975; Amendment Number 3, dated as of July 22, 1976; Amendment Number
4, dated as of December 15, 1977; Amendment Number 5, dated as of December 5,
1979; Amendment Number 6, effective as of October 16, 1981; Amendment Number 7,
effective as of April 1, 1982; Amendment Number 8, executed as of September 12,
1983; Amendment Number 9, executed as of June 12, 1984 Amendment Number 10,
executed as of November 21, 1985; Amendment Number 11, effective January 10,
1987; Amendment Number 12, effective August 5, 1988; Amendment Number 13,
effective June 15, 1991; Amendment Number 14, effective June 20, 2000,
retroactive to January 1, 1993; and Amendment Number 15, effective January 13,
2011, hereinafter, as so amended, collectively referred to as the “Participation
Agreement.”

 

2.2.                On April 21, 2011, the NRC, by letter to Arizona, confirmed
the issuance of Renewed Facility Operating License Nos. NPF-41 (Unit 1), NPF-51
(Unit 2), and NPF -74 (Unit 3) for Palo Verde Station (collectively, the
“License Extensions”).

 

2.3.                Pursuant to the License Extensions, (i) Renewed Facility
Operating License No. NPF-41 (Unit 1) expires at midnight on June 1, 2045;
(ii) Renewed Facility Operating License No. NPF-51 (Unit 2) expires at midnight
on April 24, 2046; and (iii) Renewed Facility Operating License No. NPF-74 (Unit
3) expires at midnight on November 25, 2047

 

--------------------------------------------------------------------------------


 

(collectively, the “Extended License”).  The latest expiration date of the
original licenses previously had been November 25, 2027.

 

2.4.                Pursuant to Section 35.7 of the Participation Agreement, the
latest termination date of the Participation Agreement currently is December 31,
2027, which does not include the License Extensions.

 

2.5                   Section 8A.4.4 of the Participation Agreement currently
requires each Participant to accumulate Termination Funds over “the remaining
license term (as specified in the original license issued for each Generating
Unit . . . .” (emphasis added)

 

2.6.                Arizona, PNM and El Paso (in Texas, not New Mexico) have
already included in their cost of service the amounts for contributions to their
decommissioning trust that reflect the Extended License (“60 Year Termination
Funding Curves”), rather than the Original License (“40 Year Termination Funding
Curves”), and collect from their respective ratepayers on that basis.

 

2.7                   The Termination Funding Committee currently uses the 40
Year Termination Funding Curves to measure compliance of the Participants with
the termination funding requirements set forth in the Participation Agreement
and the Termination Funding Committee Manual.  Therefore, the ability of
Arizona, PNM and El Paso to meet their termination funding obligations is
adversely impacted by the reduced recovery from their ratepayers under the 60
Year Termination Funding Curves, and their continuing obligation to maintain
their Termination Funds at the higher levels required by the 40 Year Termination
Funding Curves.

 

2.8                   On June 18, 2012, the Termination Funding Committee held
its annual meeting to submit its Annual Funding Status Reports and to resolve
the foregoing termination funding curve issues.  At the meeting, the Termination
Funding Committee resolved, upon proper motion, that the 60 Year Termination
Funding Curves were technically correct, and conditionally adopted the 60 Year
Termination Funding Curves subject to the Administrative Committee’s extension
of the Participation Agreement term.

 

2.9                   On October 19, 2012, the Administrative Committee
unanimously voted to adopt this Amendment Number 16.

 

3.                                      AGREEMENT:

 

For and in consideration of the premises and the mutual obligations of and
undertakings by the Parties as hereinafter provided in this Amendment Number 16
to the Participation Agreement, the Parties agree as set forth below.

 

4.                                      EFFECTIVE DATE:

 

This Amendment Number 16 shall become effective on the date that the Party which
last in time executes this Amendment Number 16.  The amended termination funding
curves that are associated with this Amendment Number 16 shall be applied
retroactively to January 1, 2012.

 

2

--------------------------------------------------------------------------------


 

5.                                      DEFINED TERMS:

 

5.1.                The Capitalized and italicized words and phrases used in
this Amendment Number 16 shall have the meanings ascribed to them in the
Participation Agreement as amended by this Amendment Number 16.

 

5.2.                All references to a “Section” or “Sections” in this
Amendment Number 16 shall mean a Section or Sections of the Participation
Agreement unless the text expressly states otherwise.

 

6.                                      AMENDMENTS TO THE ARIZONA NUCLEAR POWER
PROJECT MADE BY THIS AMENDMENT NUMBER 16:

 

6.1.                Amend Section 8A.4.4, by deleting the strikethrough text and
substituting therefore the underlined text:

 

“Within six months after the date on which Amendment No. 13 shall become
effective or such other date established by the Administrative Committee, the
Termination Funding Committee shall establish criteria and standards, consistent
with applicable law, including the rules and regulations of the NRC [including
without limitation such discount factors, allowances for inflation, bases for
estimating future net earnings on accumulations in the Termination Fund(s) of
the Participants and other elements as may be appropriate to provide reasonable
assurance that each Participant will accumulate in its Termination Fund(s) over
the then-applicable remaining license term for each Generating Unit (as
specified in the original license issued for each Generating Unit authorizing
fuel load and low power operation of such unit) sufficient funds to pay such
Participant’s share of the most current estimate of the Termination Costs of
such unit)] that will be used by the committee to determine whether or not the
periodic deposits made by each Participant in its Termination Fund(s) have been
adequate and the accumulations in its Termination Funds will be adequate to meet
the requirements of Section 8A.7.2.3 hereof and to comply with applicable laws.
At least once every three years the Termination Funding Committee shall review
such criteria and standards and make such adjustments thereto as are warranted
by the circumstances then existing or as may be required by applicable law.
Additionally, the Termination Funding Committee shall establish the format,
content and time for submission of the funding status reports and certificates
that Participants are required to submit pursuant to Section 8A.7.2.4 hereof.”

 

6.2.                Amend Section 35.7, by deleting the strikethrough text and
substituting therefore the underlined text:

 

“This Participation Agreement shall terminate on the earlier of:  (i) the
expiration date of the longest operating license period authorized by the NRC
(or any governmental agency that is a successor to the NRC) for Palo Verde
StationDecember 31, 2027, or (ii) the date on which all Generating Units shall
have been permanently removed from service and all Termination Work in respect
of all Generating/Terminated Units has been completed; provided, however, that .
. .”

 

6.3.                            Except as amended by this Amendment Number 16,
the remaining terms of the Participation Agreement shall remain in full force
and effect.

 

7.                                      EXECUTION BY COUNTERPARTS:

 

This Amendment Number 16 may be executed in any number of counterparts, whether
by facsimile, electronic signature or otherwise, and upon execution by all
Participants, each executed counterpart shall have the same force and effect as
an original instrument and as if all Participants had signed the same
instrument. Any signature page of this Amendment Number 16 may be detached from
any

 

3

--------------------------------------------------------------------------------


 

counterpart of the Amendment Number 16 without impairing the legal effect of any
signature thereon, and may be attached to another counterpart of this Amendment
Number 16 identical in form hereto but having attached to it one or more
signature pages.

 

8.                                      SIGNATURE CLAUSE:

 

Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.

 

 

ARIZONA PUBLIC SERVICE COMPANY

 

 

 

 

 

By:

/s/ Randall K. Edington

 

 

 

 

Its:

Executive Vice President/Chief Nuclear Officer

 

 

 

 

Date:

4/28/14

 

 

STATE OF ARIZONA

)

 

) ss.

County of Maricopa

)

 

On this 28th day of April, 2012, before me, the undersigned Notary Public,
personally appeared Randall K. Edington who acknowledged him/herself to be the
Executive Vice President/Chief Nuclear Officer of ARIZONA PUBLIC SERVICE
COMPANY, an Arizona corporation, and that he/she as such officer, being
authorized to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by him/herself as such Executive
Vice President/Chief Nuclear Officer.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Jennifer R. Stokic

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

1-17-2015

 

 

 

4

--------------------------------------------------------------------------------


 

8.                                      SIGNATURE CLAUSE:

 

Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.

 

 

SALT RIVER PROJECT AGRICULTURAL

 

IMPROVEMENT AND POWER DISTRICT

 

 

 

 

 

By:

/s/ Michael Hummel

 

 

 

 

Its:

AGM& Chief Power System Executive

 

 

 

 

Date:

April 10, 2014

 

 

 

 

 

 

ATTEST AND COUNTERSIGN:

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

STATE OF ARIZONA

)

 

) ss.

County of Maricopa

)

 

On this 10th day of  April, 2014, before me, the undersigned Notary Public,
personally appeared Michael Hummel who acknowledged him/herself to be the AGM&
Chief Power System Executive of SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND
POWER DISTRICT, an Arizona corporation, and that he/she as such officer, being
authorized to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by him/herself as such AGM& Chief
Power System Executive.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

/s/ Christina M. Hallows

 

Notary Public

 

 

My Commission Expires:

 

 

 

September 5, 2014

 

 

 

5

--------------------------------------------------------------------------------


 

8.                                      SIGNATURE CLAUSE:

 

Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.

 

 

SOUTHERN CALIFORNIA EDISON

 

COMPANY

 

 

 

 

 

By:

/s/ Thomas J. Palmisano

 

 

 

 

Its:

Vice-President & CNO

 

 

 

 

Date:

3/16/2014

 

 

STATE OF CALIFORNIA

)

 

) ss.

County of Los Angeles

)

 

On this 16th day of April, 2014, before me, the undersigned Notary Public,
personally appeared Thomas J. Palmisano who acknowledged him/herself to be the
Vice-President of SOUTHERN CALIFORNIA EDISON COMPANY, a California corporation,
and that he/she as such officer, being authorized to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by him/herself as such Southern California Edison.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Brad Meindertsma

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

12-1-2015

 

 

 

6

--------------------------------------------------------------------------------


 

8.             SIGNATURE CLAUSE:

 

Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.

 

 

PUBLIC SERVICE COMPANY OF NEW

 

MEXICO

 

 

 

 

 

By:

/s/ Ronald E. Talbot

 

 

 

 

Its:

SVP and COO

 

 

 

 

Date:

April 16, 2014

 

 

STATE OF NEW MEXICO

)

 

) ss.

County of Bernalillo

)

 

On this 16th day of April, 2014, before me, the undersigned Notary Public,
personally appeared Ronald E. Talbot who acknowledged him/herself to be the SVP
and COO of PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation, and
that he/she as such officer, being authorized to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by him/herself as such SVP and COO.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

/s/ Susan G. Gordon

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

September 12, 2016

 

 

 

7

--------------------------------------------------------------------------------


 

8.             SIGNATURE CLAUSE:

 

Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.

 

 

EL PASO ELECTRIC COMPANY

 

 

 

 

 

By:

/s/ T.V. Shockler

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

Date:

March 17, 2014

 

 

STATE OF TEXAS

)

 

) ss.

County of El Paso

)

 

On this 17th day of March, 2014, before me, the undersigned Notary Public,
personally appeared T.V. Shockler who acknowledged him/herself to be the Chief
Executive Officer of EL PASO ELECTRIC COMPANY, a Texas corporation, and that
he/she as such officer, being authorized to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by him/herself as such Chief Executive Officer.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Hilda Vargas

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

July 1, 2017

 

 

 

8

--------------------------------------------------------------------------------


 

8.             SIGNATURE CLAUSE:

 

Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.

 

 

SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY, doing business in the State of
Arizona as SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION

 

 

 

 

 

By:

/s/ Ron Davis

 

 

 

 

Its:

President

 

 

 

 

Date:

December 20, 2012

 

 

STATE OF CALIFORNIA

)

 

) ss.

County of Los Angeles

)

 

On this 20th day of  December, 2012, before me, the undersigned Notary Public,
personally appeared Ron Davis who acknowledged him/herself to be the President
of SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY, doing business in the State of
Arizona as SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION, a California
joint powers agency, and that he/she as such officer, being authorized to do,
executed the foregoing instrument for the purposes therein contained by signing
the name of the company by him/herself as such
                                                        .

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Salpi Ortiz

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

February 20, 2015

 

 

 

9

--------------------------------------------------------------------------------


 

8.             SIGNATURE CLAUSE:

 

Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.

 

 

DEPARTMENT OF WATER AND

 

POWER OF THE CITY OF LOS

 

ANGELES

 

 

 

 

 

By:

/s/ Marcie L. Edwards

 

 

 

 

Its:

General Manager

 

 

 

 

Date:

March 31, 2014

 

 

 

 

And

 

 

 

 

 

By:

/s/ Barbara E. Moschos

 

 

 

 

Its:

Board Secretary

 

 

 

 

Date:

March 31, 2014

 

 

STATE OF CALIFORNIA

)

 

) ss.

County of Los Angeles

)

 

On this 31st day of March, 2014, before me, the undersigned Notary Public,
personally appeared Marcie L. Edwards who acknowledged him/herself to be the
General Manager of DEPARTMENT OF WATER AND POWER  OF THE CITY OF LOS ANGELES, a
California joint powers agency, and that he/she as such officer, being
authorized to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by him/herself as such General
Manager.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

/s/ Reynan L. Ledesma

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

July 17, 2014

 

 

 

10

--------------------------------------------------------------------------------